                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI,
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
                                Plaintiff,              )
                                                        )
       vs.                                              )      Criminal Action No. 19-03055-01
                                                        )
JASON HAMANN,                                           )
                                                        )
                                                        )
                                Defendant.              )




                           MOTION TO WITHDRAW AS COUNSEL

       COMES NOW, Stuart P. Huffman, Attorney for Defendant Jason Hamann, and for his

Motion to Withdraw as Counsel respectfully submits the following:

       1.       There is a potential conflict of interest.

       WHEREFORE, for the reason stated herein, the undersigned counsel respectfully request

this Court grant him leave to withdraw as counsel at this time in this causes of action.



                                                        WHITEAKER & WILSON, P.C.
                                                        By /s/ Stuart P. Huffman__
                                                        Stuart P. Huffman, Missouri Bar No. 49633
                                                        Attorney for Defendant




                                        1 27 Filed 10/10/19 Page 1 of 2
            Case 6:19-cr-03055-MDH Document
                                CERTIFICATE OF SERVICE
        I hereby certify that on October 10, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the United
States Attorney and all other CM/ECF participants in this case.

                                                   By /s/ Stuart P. Huffman__
                                                   Stuart P. Huffman
                                                   Missouri Bar No. 49633
                                                   Attorney for Defendant
                                                   WHITEAKER & WILSON, P.C.
                                                   Post Office Box 3758
                                                   Springfield, MO 65808-3758
                                                   Telephone: (417) 882-7400
                                                   Facsimile: (417) 882-6101




                                     2 27 Filed 10/10/19 Page 2 of 2
         Case 6:19-cr-03055-MDH Document
